DETAILED ACTION
Request for Continued Examination received 10 March 2021 is acknowledged.  Claims 1-8, 10-21, and 23-31 are pending and have been considered as follows.

Response to Amendment
The amendment to the claims filed on 10 March 2021 does not comply with the requirements of 37 CFR 1.121(c) because Claims 15 and 16 appear to include amendments but do not include claim markings or the appropriate identifiers.  As a reminder, Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		…
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”

Since the reply filed on 10 March 2021 appears to be bona fide and the error is minor in nature, Claims 15 and 16 are considered as presented in the 30 October 2020 Amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-8, 10-21, 23, and 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
As per Claim 1, “an operating table” in line 15 does not clearly relate back to “an operating table” in line 3.  Clarification is required.  Claims 2-8, 10-21, and 23-31 depending from Claim 1 are therefore rejected.
As per Claim 1, “the operating table” in line 16 does not clearly relate back to “an operating table” in line 3 or “an operating table” in line 15.  Clarification is required.  Claims 2-8, 10-21, and 23-31 depending from Claim 1 are therefore rejected.
As per Claim 14, “the operating table” in line 1 does not clearly relate back to “an operating table” in line 3 of Claim 1 or “an operating table” in line 15 of Claim 1.  Clarification is required.  Claims 15-21 depending from Claim 14 are therefore rejected.
As per Claim 15 (see 30 October 2020 Amendment), “the one or more robotically actuated linkages” in line 1-2 lacks proper antecedent basis.  Clarification is required.
As per Claim 15 (see 30 October 2020 Amendment), “one or more adjustable arm supports” in line 2 does not clearly relate back to “a first vertically movable robotic arm support” in line 2 of Claim 1 or “a second vertically movable robotic arm support” in line 14 of Claim 1.  Clarification is required.
As per Claim 16 (see 30 October 2020 Amendment), “the one or more robotically actuated linkages” in line 1 lacks proper antecedent basis.  Clarification is required.  Claims 18-21 depending from Claim 16 are therefore rejected.
As per Claim 16 (see 30 October 2020 Amendment), “a first arm support” in line 2-3 does not clearly relate back to “a first vertically movable robotic arm support” in line 2 of Claim 1.  Clarification is required.  Claims 18-21 depending from Claim 16 are therefore rejected.
As per Claim 16 (see 30 October 2020 Amendment), “the first arm support” in line 4 does not clearly relate back to “a first vertically movable robotic arm support” in line 2 of Claim 1 or “a first arm 
As per Claim 16 (see 30 October 2020 Amendment), “a second arm support” in line 3 does not clearly relate back to “a second vertically movable robotic arm support” in line 14 of Claim 1.  Clarification is required.  Claims 18-21 depending from Claim 16 are therefore rejected.
As per Claim 16 (see 30 October 2020 Amendment), “the second arm support” in line 4 does not clearly relate back to “a second vertically movable robotic arm support” in line 14 of Claim 1 or “a second arm support” in line 3 of Claim 16  Clarification is required.  Claims 18-21 depending from Claim 16 are therefore rejected.
As per Claim 17, “the first arm support” in line 1 does not clearly relate back to “a first vertically movable robotic arm support” in line 2 of Claim 1 or “a first arm support” in line 2-3 of Claim 16.  Clarification is required. 
As per Claim 17, “the second arm support” in line 1-2 does not clearly relate back to “a second vertically movable robotic arm support” in line 14 of Claim 1 or “a second arm support” in line 3 of Claim 16.  Clarification is required.
As per Claim 18, “the first arm support” in line 1-2 does not clearly relate back to “a first vertically movable robotic arm support” in line 2 of Claim 1 or “a first arm support” in line 2-3 of Claim 16.  Clarification is required.
As per Claim 19, “the second arm support” in line 2 does not clearly relate back to “a second vertically movable robotic arm support” in line 14 of Claim 1 or “a second arm support” in line 3 of Claim 16.  Clarification is required.  Claims 20-21 depending from Claim 19 are therefore rejected.
As per Claim 19, “the first arm support” in line 2-3 does not clearly relate back to “a first vertically movable robotic arm support” in line 2 of Claim 1 or “a first arm support” in line 2-3 of Claim 16.  Clarification is required.  Claims 20-21 depending from Claim 19 are therefore rejected.

As per Claim 20, “the second arm support” in line 2-3 does not clearly relate back to “a second vertically movable robotic arm support” in line 14 of Claim 1 or “a second arm support” in line 3 of Claim 16.  Clarification is required.
As per Claim 21, “the first arm support” in line 3 does not clearly relate back to “a first vertically movable robotic arm support” in line 2 of Claim 1 or “a first arm support” in line 2-3 of Claim 16.  Clarification is required.
As per Claim 21, “the second arm support” in line 3 does not clearly relate back to “a second vertically movable robotic arm support” in line 14 of Claim 1 or “a second arm support” in line 3 of Claim 16.  Clarification is required.
As per Claim 31, “the first second robotic arm” in line 3-4 does not have a clear meaning.  Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 14-21, 23, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig (US Pub. No. 2018/0078440) in view of Mizuno (US Patent No. 5,876,325).

As per Claim 1, Koenig discloses a medical method, comprising:
electronically controlling a first vertically movable robotic arm support (as per lower 128 in Fig. 2C) attached to a table support structure (122) of an operating table (124, 122, 120) to robotically move (as per “automated controls” and/or “drive motor(s)” in ¶106) in a vertical plane (as per Y-Z plane) relative to the operating table (124, 122, 120) along a first vertical translation interface (113) of the table support structure (122) (Figs. 1A, 1C, 1E-1F, 2A, 2C, 2E; ¶87-92, 97-102, 104-109);
electronically controlling a first robotic arm (as per lower left 130 in Fig. 2C) and a second robotic arm (as per lower right 130 in Fig. 2C) supported by the first vertically movable robotic arm support (as per lower 128 in Fig. 2C) to robotically move (as per “automated controls” and/or “drive motor(s)” in ¶106) in a horizontal plane (as per X-Y plane) along the first vertically movable robotic arm 
electronically controlling the first robotic arm (as per lower left 130 in Fig. 2C) and the second robotic arm (as per lower right 130 in Fig. 2C) supported by the first vertically movable robotic arm support (as per lower 128 in Fig. 2C) (Figs. 1A, 1C, 1E-1F, 2A, 2C; ¶87-92, 97-102, 104-109);
electronically controlling a second vertically movable robotic arm support (as per upper 128 in Fig. 2C) attached to the table support structure (122) of an operating table (124, 122, 120) to robotically move (as per “automated controls” and/or “drive motor(s)” in ¶106) in a vertical plane (as per Y-Z plane) relative to the operating table (124, 122, 120) along a second vertical translation interface (113) (Figs. 1A, 1C, 1E-1F, 2A, 2C, 2E; ¶87-92, 97-102, 104-109);
electronically controlling a third robotic arm (as per upper 130 in Fig. 2C) supported by the second vertically movable robotic arm support (as per upper 128 in Fig. 2C) to robotically move (as per “automated controls” and/or “drive motor(s)” in ¶106) in a horizontal direction (as per Y direction) along the second vertically movable robotic arm support (as per upper 128 in Fig. 2C) (Figs. 1A, 1C, 1E-1F, 2A, 2C, 2E; ¶87-92, 97-102, 104-109); and
electronically controlling the third robotic arm (as per upper 130 in Fig. 2C) (Figs. 1A, 1C, 1E-1F, 2A, 2C, 2E; ¶87-92, 97-102, 104-109).
Koenig does not expressly disclose:
electronically controlling to insert a first medical instrument through a first opening of a patient, the first medical instrument comprising a flexible instrument;
wherein electronically controlling the third robotic arm is to insert a second medical instrument through a second opening of the patient; and
wherein the first opening and the second opening are positioned at two different anatomical regions of the patient.

Therefore, from these teachings of Koenig and Mizuno, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Mizuno to the system of Koenig since doing so would enhance the system by adapting the system to perform specified operations on diseased tissue.

As per Claim 2, the combination of Koenig and Mizuno teaches or suggests all limitations of Claim 1.  Koenig does not expressly disclose wherein the first opening is a natural orifice of the patient and the second opening is an incision formed in the patient.
See rejection of Claim 1 for discussion of teachings of Mizuno.  Mizuno further discloses wherein the first opening (mouth) is a natural orifice (mouth) of the patient (2) and the second opening (306) is an incision (trocar) formed in the patient (Figs. 37A-37B, 38; 26:35-27:39).


As per Claim 3, the combination of Koenig and Mizuno teaches or suggests all limitations of Claim 2.  Koenig does not expressly disclose wherein the second instrument comprises a rigid instrument.
See rejection of Claim 1 for discussion of teachings of Mizuno.  Mizuno further discloses wherein the second instrument (320) comprises a rigid instrument (as per clamping) (Figs. 37A-37B, 38; 26:35-27:39).
Therefore, from these teachings of Koenig and Mizuno, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Mizuno to the system of Koenig since doing so would enhance the system by adapting the system to perform specified operations on diseased tissue.

As per Claim 4, the combination of Koenig and Mizuno teaches or suggests all limitations of Claim 1.  Koenig does not expressly disclose obtaining a first view from the first instrument and a second view from the second instrument.
See rejection of Claim 1 for discussion of teachings of Mizuno.  In one embodiment, an observation device (134) is provided in the distal end of an observation manipulator (133) and operates to scan a surgical manipulator (130) in order to provide a signal representing an image of the manipulator (130) (Fig. 23; 18:23-44).  In another embodiment, a plurality of endoscopes (343 on left and right) are positioned near a surgical site (330, 331) in order to observe respective manipulators (344 on left and right) (Fig. 39; 27:48-28:64).  In this way, the surgeon observes respective manipulators (344) via images transmitted through respective endoscopes (343) (28:33-53).


As per Claim 5, the combination of Koenig and Mizuno teaches or suggests all limitations of Claim 4.  Koenig does not expressly disclose toggling between the first view and the second view.
See rejections of Claims 1 and 4 for discussion of teachings of Mizuno.  Mizuno further discloses controlling arms (344) via images from respective endoscopes (343) during the operation (28:33-53).  In this way, Mizuno teaches toggling between the first view and the second view.
Therefore, from these teachings of Koenig and Mizuno, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Mizuno to the system of Koenig since doing so would enhance the system by adapting the system to perform specified operations on diseased tissue via images for observing respective manipulators.

As per Claim 14, the combination of Koenig and Mizuno teaches or suggests all limitations of Claim 1.  Koenig further discloses wherein the operating table (124, 122, 120) comprises a bed (120) (Figs. 1A-1B; ¶87-89).

As per Claim 15, the combination of Koenig and Mizuno teaches or suggests all limitations of Claim 14.  Koenig further discloses wherein the one or more robotically actuated linkages (128, 130) comprise one or more adjustable arm supports (128) configured to support at least one of the first and second robotic arms (130) and the third robotic arm (130) (Figs. 1A, 1C, 1E-1F, 2A, 2C, 2E; ¶87-92, 97-102, 104-109).

As per Claim 16, the combination of Koenig and Mizuno teaches or suggests all limitations of Claim 14.  Koenig further discloses wherein:

the first (as per lower left 130 in Fig. 2C) and second robotic arms (as per lower right 130 in Fig. 2C) are coupled to the first arm support (as per lower 128 in Fig. 2C) (Figs. 1A, 1C, 1E-1F, 2A, 2C; ¶87-92, 97-102, 104-109), and
the third robotic arm (as per upper 130 in Fig. 2C) is coupled to the second arm support (as per upper 128 in Fig. 2C) (Figs. 1A, 1C, 1E-1F, 2A, 2C; ¶87-92, 97-102, 104-109).

As per Claim 17, the combination of Koenig and Mizuno teaches or suggests all limitations of Claim 16.  Koenig further discloses wherein the first arm support (as per lower 128 in Fig. 2C) and the second arm support (as per lower right 130 in Fig. 2C) are each configured to be repositioned vertically and laterally (Figs. 1A, 1C, 1E-1F, 2A, 2C; ¶87-92, 97-102, 104-109).

As per Claim 18, the combination of Koenig and Mizuno teaches or suggests all limitations of Claim 16.  Koenig further discloses extending the first arm support (as per lower 128 in Fig. 2C) beyond a base (124) of the bed (120) (Figs. 1A, 1C, 1E-1F, 2A, 2C; ¶87-92, 97-102, 104-109).

As per Claim 19, the combination of Koenig and Mizuno teaches or suggests all limitations of Claim 16.  Koenig further discloses positioning the second arm support (as per upper 128 in Fig. 2C) at a height that is different from the first arm support (as per lower 128 in Fig. 2C) (Figs. 1A, 1C, 1E-1F, 2A, 2C; ¶87-92, 97-102, 104-109).

As per Claim 20, the combination of Koenig and Mizuno teaches or suggests all limitations of Claim 19.  Koenig further discloses wherein the first arm support (as per lower 128 in Fig. 2C) and the second arm support (as per upper 128 in Fig. 2C) are positioned on opposing sides of the bed (120) (Fig. 2C).


the bed (120) comprises a head portion (as per end in –Y direction) and a foot portion (as per end in +Y direction) (Fig. 2C), and
the first arm support (as per lower 128 in Fig. 2C) and the second arm support (as per upper 128 in Fig. 2C) are positioned in between the head portion (as per end in –Y direction) and the foot portion (as per end in +Y direction) (Fig. 2C).

As per Claim 23, the combination of Koenig and Mizuno teaches or suggests all limitations of Claim 1.  Koenig further discloses wherein the second vertically movable robotic arm support (as per upper 128 in Fig. 2C) further comprises a fourth robotic arm (130) attached thereto (¶114).

As per Claim 25, the combination of Koenig and Mizuno teaches or suggests all limitations of Claim 1.  Koenig further discloses:
controlling the first (as per lower left 130 in Fig. 2C) and second robotic arms (as per lower right 130 in Fig. 2C) to perform a first medical procedure (¶89).
Koenig does not expressly disclose controlling the third robotic arm to perform a second medical procedure different from the first medical procedure.
See rejection of Claim 1 for discussion of teachings of Mizuno.  Mizuno further discloses an embodiment in which one robotic system (as per manipulator for endoscope 301) is used to perform a first medical procedure (as per operation of window 312) (Figs. 1, 37A, 37B, 38; 8:55-9:13, 26:35-67) and an additional robotic system (302) to perform a second medical procedure (as per clamping operations in 27:23-34) different from the first medical procedure (as per operation of window 312) (Figs. 1, 37A, 37B, 38; 8:55-9:13, 26:35-27:39).
Therefore, from these teachings of Koenig and Mizuno, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Mizuno to the 

As per Claim 26, the combination of Koenig and Mizuno teaches or suggests all limitations of Claim 25.  Koenig does not expressly disclose wherein the second medical procedure has a higher level of invasiveness than the first medical procedure.
See rejection of Claims 1 and 25 for discussion of teachings of Mizuno.  Mizuno further discloses wherein the second medical procedure (as per clamping operations in 27:23-34) has a higher level of invasiveness (as per “opening incised” in 26:47) than the first medical procedure (as per operation of window 312) (Figs. 1, 37A, 37B, 38; 8:55-9:13, 26:35-27:39).
Therefore, from these teachings of Koenig and Mizuno, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Mizuno to the system of Koenig since doing so would enhance the system by adapting the system to perform specified operations on diseased tissue.

As per Claim 27, the combination of Koenig and Mizuno teaches or suggests all limitations of Claim 25.  Koenig does not expressly disclose in response to a determination that the first medical procedure has failed to fully treat a medical condition of the patient, performing the second medical procedure to fully treat the medical condition of the patient.
See rejection of Claims 1 and 25 for discussion of teachings of Mizuno.  Mizuno further discloses in response to a determination that the first medical procedure (as per operation of window 312) has failed to fully treat a medical condition of the patient, performing the second medical procedure (as per clamping operations in 27:23-34) to fully treat the medical condition of the patient (Figs. 1, 37A, 37B, 38; 8:55-9:13, 26:35-27:39).

As per Claim 28, the combination of Koenig and Mizuno teaches or suggests all limitations of Claim 25.  Koenig does not expressly disclose in response to a determination that a target site within an anatomy of the patient satisfies a condition for treatment via the second medical procedure, controlling the third robotic arm to insert the second medical instrument through the second opening.
See rejection of Claims 1 and 25 for discussion of teachings of Mizuno.  Mizuno further discloses in response to a determination that a target site within an anatomy of the patient (2) satisfies a condition for treatment via the second medical procedure (as per clamping operations in 27:23-34), controlling another robotic arm (302) to insert another medical instrument (320) through the second opening (“opening incised” in 26:47) (Figs. 1, 37A, 37B, 38; 8:55-9:13, 26:35-27:39).
Therefore, from these teachings of Koenig and Mizuno, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Mizuno to the system of Koenig since doing so would enhance the system by adapting the system to perform specified operations on diseased tissue.

As per Claim 29, the combination of Koenig and Mizuno teaches or suggests all limitations of Claim 28.  Koenig does not expressly disclose wherein the first opening is a natural orifice of the patient and the second opening is an incision formed in the patient, further comprising: localizing the target site via the first medical procedure; and selecting a site for the incision based on the localization of the target site.
See rejection of Claim 1, 25, and 28 for discussion of teachings of Mizuno.  Mizuno further discloses: wherein the first opening (mouth) is a natural orifice (mouth) of the patient (2) and the 
Therefore, from these teachings of Koenig and Mizuno, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Mizuno to the system of Koenig since doing so would enhance the system by adapting the system to perform specified operations on diseased tissue.

As per Claim 30, the combination of Koenig and Mizuno teaches or suggests all limitations of Claim 25.  Koenig does not expressly disclose wherein the first medical procedure and the second medical procedure are performed concomitantly during a single medical episode.
See rejection of Claims 1 and 25 for discussion of teachings of Mizuno.  Mizuno further discloses wherein the first medical procedure (as per operation of window 312) and the second medical procedure (as per clamping operations in 27:23-34) are performed concomitantly during a single medical episode (Figs. 1, 37A, 37B, 38; 8:55-9:13, 26:35-27:39).
Therefore, from these teachings of Koenig and Mizuno, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Mizuno to the system of Koenig since doing so would enhance the system by adapting the system to perform specified operations on diseased tissue.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Koenig (US Pub. No. 2018/0078440) in view of Mizuno (US Patent No. 5,876,325), further in view of Funda (US Pub. No. 2009/0048611).


See rejections of Claims 1 and 4 for discussion of teachings of Mizuno.  Mizuno further discloses controlling arms (344) via images from respective endoscopes (343) during the operation (28:33-53).  In this way, Mizuno teaches toggling between the first view and the second view.
Funda discloses a system for displaying images of patient’s anatomy as a combination of live and still images (Fig. 1; ¶70).  In one embodiment, the still images involve a computer-graphic rendering of the patient’s anatomy gathered during preoperative imaging (¶71).  In this way, the system operates to determine positional information about hidden objects (¶27).  Like Koenig, Funda is concerned with surgical control systems.
Therefore, from these teachings of Koenig, Mizuno, and Funda, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Mizuno and Funda to the modified system of Koenig as modified in view of Mizuno doing so would enhance the system by adapting the system to perform specified operations on diseased tissue via images for observing respective manipulators and by providing positional information about hidden objects.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koenig (US Pub. No. 2018/0078440) in view of Mizuno (US Patent No. 5,876,325), further in view of Tognaccini (US Pub. No. 2009/0326318).

As per Claim 7, the combination of Koenig and Mizuno teaches or suggests all limitations of Claim 4.  Koenig does not expressly disclose overlaying the first view and the second view.
See rejection of Claims 1 and 4 for discussion of teachings of Mizuno.
Tognaccini discloses a surgical imaging system in which an auxiliary display screen (140) is coupled to a console (10) for providing auxiliary views to the surgeon to supplement those shown on the 
Therefore, from these teachings of Koenig, Mizuno, and Tognaccini, one of ordinary skill in the art at the time the invention was made would have found it obvious apply the teachings of Tognaccini to the modified system of Koenig as modified in view of Mizuno since doing so would enhance the system by providing positional information about otherwise obscured structure.

Claims 8, 10-13, 24, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig (US Pub. No. 2018/0078440) in view of Mizuno (US Patent No. 5,876,325), further in view of Moll (US Pub. No. 2002/0082612).

As per Claim 8, the combination of Koenig and Mizuno teaches or suggests all limitations of Claim 1.  Koenig further discloses receiving instructions to control movement of the first and second robotic arms and the third robotic arm via a first user interface, wherein the first user interface comprises a gimbal attached to a positioning platform.
Moll discloses a surgical network (10) in which a master control station (200) and an assistant control station (200A) govern operation of manipulators of slave carts (300, 300A) (Figs. 1, 25; ¶57, 59-60, 204, 221-226).  In one embodiment, the master control station (200) includes a gimbal (210B) attached to a positioning platform (210) (Figs. 3A-C; ¶63).  In this way, freedom of movement as per the input gimbal (210B) corresponds to freedom of movement as per the corresponding robotic arm (312) (Figs. 5, 5A; ¶64, 73-74).  Like Koenig, Moll is concerned with surgical control systems.
Therefore, from these teachings of Koenig, Mizuno, and Moll, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Moll to the system of Koenig as modified in view of Mizuno since doing so would enhance the system by providing a specified freedom of movement.

As per Claim 10, the combination of Koenig, Mizuno, and Moll teaches or suggests all limitations of Claim 8.  Koenig does not expressly disclose wherein: the second instrument comprises a rigid instrument, and the first user interface is configured to drive both the flexible instrument and the rigid instrument.
See rejection of Claim 1 for discussion of teachings of Mizuno.  Mizuno further discloses wherein: the second instrument (320) comprises a rigid instrument (as per clamping) (Figs. 37A-37B, 38; 26:35-27:39), and a first user interface (16) is configured to drive both the flexible instrument (as per 309) and the rigid instrument (as per clamping) (Figs. 1, 2, 37A, 37B, 38; 8:55-9:13, 10:1-11:10, 26:35-27:39).
Therefore, from these teachings of Koenig, Mizuno, and Moll, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Mizuno to the system of Koenig as modified in view of Mizuno and Moll since doing so would enhance the system by adapting the system to perform specified operations on diseased tissue.

As per Claim 11, the combination of Koenig, Mizuno, and Moll teaches or suggests all limitations of Claim 8.  Koenig does not expressly disclose toggling between (i) mapping the instructions received from the first user interface to control the first and second robotic arms and (ii) mapping the instructions received from the first user interface to control the third robotic arm.
See rejection of Claim 8 for discussion of teachings of Moll.  Moll further discloses toggling between (i) mapping the instructions received from the first user interface (200) to control the first and second robotic arms (manipulators 1 and 2 in Fig. 11A) (Fig. 11A, 22B-C; ¶121-124, 186, 192-197, 204), and (ii) mapping the instructions received from the first user interface (200) to control the third robotic arm (manipulator 3 in Fig. 11A) (Fig. 11A, 22B-C; ¶121-124, 186, 192-197, 204).
Therefore, from these teachings of Koenig, Mizuno, and Moll, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Moll to the 
As per Claim 12, the combination of Koenig and Mizuno teaches or suggests all limitations of Claim 1.  Koenig does not expressly disclose receiving instructions to control movement of the first and second robotic arms via a first user interface, and receiving instructions to control movement of the third robotic arm via a second user interface.
See rejection of Claim 8 for discussion of teachings of Moll.  Moll further discloses receiving instructions to control movement of the first and second robotic arms (manipulators 1 and 2 in Fig. 11A) (Fig. 11A, 22B-C; ¶121-124, 186, 192-197, 204via a first user interface (200) (Fig. 11A, 22B-C; ¶60, 121-124, 186, 192-197, 204), and receiving instructions to control movement of the third robotic arm (manipulator 3 in Fig. 11A) via a second user interface (200A) (Fig. 11A, 22B-C; ¶60, 121-124, 186, 192-197, 204).
Therefore, from these teachings of Koenig, Mizuno, and Moll, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Moll to the system of Koenig as modified in view of Mizuno since doing so would enhance the system by providing a specified freedom of movement.

As per Claim 13, the combination of Koenig, Mizuno, and Moll teaches or suggests all limitations of Claim 12.  Koenig further discloses wherein: the second instrument comprises a rigid instrument, the first user interface comprises a pendant, and the second user interface comprises a gimbal attached to a positioning platform.
See rejection of Claim 1 for discussion of teachings of Mizuno.  Mizuno further discloses wherein: the second instrument (320) comprises a rigid instrument (as per clamping) (Figs. 37A-37B, 38; 26:35-27:39) and the first user interface (16) comprises a pendant (95/96) (Fig. 16; 16:10-19).

Therefore, from these teachings of Koenig, Mizuno, and Moll, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Mizuno and Moll to the system of Koenig as modified in view of Mizuno and Moll since doing so would enhance the system by adapting the system to perform specified operations on diseased tissue and by providing a specified freedom of movement.

As per Claim 24, the combination of Koenig and Mizuno teaches or suggests all limitations of Claim 23.  Koenig does not expressly disclose:
receiving instructions to control movement of a selected one of the first through fourth robotic arms ; and
constraining movement of non-selected ones of the first through fourth robotic arms during movement of the selected one of the first through fourth robotic arms.
See rejection of Claim 8 for discussion of teachings of Moll.  Moll further discloses:
receiving instructions to control movement of a selected one of the first through fourth robotic arms (manipulators 1-4 in Fig. 11A) (Fig. 11A, 22B-C; ¶121-124, 186, 192-197, 204); and
constraining movement of non-selected ones of the first through fourth robotic arms (manipulators 1-4 in Fig. 11A) during movement of the selected one of the first through fourth robotic arms (manipulators 1-4 in Fig. 11A) (Fig. 11A, 22B-C; ¶121-124, 186, 192-197, 204).
Therefore, from these teachings of Koenig, Mizuno, and Moll, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Moll to the system of Koenig as modified in view of Mizuno since doing so would enhance the system by providing a specified freedom of movement.


See rejection of Claim 8 for discussion of teachings of Moll.  Moll further discloses constraining movement of a non-selected one of the first and second robotic arms (manipulators 1-2 in Fig. 11A) and the third robotic arm (manipulator 3 in Fig. 11A) during movement of the selected one of (i) the first second robotic arm (manipulators 1-2 in Fig. 11A) and (ii) the second robotic arm (manipulator 2 in Fig. 11A) (Fig. 11A, 22B-C; ¶121-124, 186, 192-197, 204).
Therefore, from these teachings of Koenig, Mizuno, and Moll, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Moll to the system of Koenig as modified in view of Mizuno since doing so would enhance the system by providing a specified freedom of movement.

Response to Arguments
Applicant's arguments filed 10 March 2021 have been fully considered as follows.
Applicant argues that the rejections under 35 USC 103 should not be maintained in view of the amendments because “Mizuno, however, is not seen to disclose or suggest at least the above-noted features of Claim 1, including the features of ‘electronically controlling a first vertically movable robotic arm support’ and ‘electronically controlling a first robotic arm and a second robotic arm supported by the first vertically movable robotic arm support to robotically move in a horizontal plane along the first vertically movable robotic arm support and relative to a longitudinal length of the operating table’” (page 8 of Amendment).  Upon further consideration of the teachings of the cited references in view of the amendments, rejections under 35 USC 103 as per the 11/19/2020 Office action are not maintained.  However, the amendments necessitated the new ground(s) of rejection presented above.

Applicant argues that the rejections under 35 USC 103 should not be maintained in view of the amendments because “the Office Action has not shown that Yu remedies the foregoing deficiencies of Mizuno, Moll, and Won” (page 8 of Amendment).  Upon further consideration of the teachings of the cited references in view of the amendments, rejections under 35 USC 103 as per the 11/19/2020 Office action are not maintained.  However, the amendments necessitated the new ground(s) of rejection presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664